In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-19-00310-CV

JOSEPH E. EASON III AND CATHERINE          §   On Appeal from County Court at Law No. 3
WEIL, Appellants
                                           §   of Tarrant County (2017-002610-3)
V.
                                           §   December 3, 2020
DEERING CONSTRUCTION, INC.
D/B/A DK CONSTRUCTION, Appellee            §   Memorandum Opinion by Justice Gabriel

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in part of the trial court’s judgment. We reverse the portion of the trial

court’s judgment as to attorney’s fees and remand the issue for a new trial. We affirm

the awarded damages conditioned on our suggestion of a $2,734.74 remittitur. If

appellee Deering Construction, Inc. timely files the suggested remittitur with the trial

court no later than fifteen days after this judgment, we will reform the amount of

damages and affirm those damages as reformed. Otherwise, we will reverse and

remand for a new trial on the issues of liability and damages.          We affirm the

remainder of the judgment.
      It is further ordered that all parties shall bear their own costs of this appeal, for

which let execution issue.

                                       SECOND DISTRICT COURT OF APPEALS



                                       By /s/ Lee Gabriel
                                          Justice Lee Gabriel